Exhibit 10.14

AMENDED AND RESTATED TRUST AGREEMENT NO. 2

This Amended and Restated Trust Agreement No. 2 (“Trust Agreement No. 2”) is
made on this 15th day of October, 2002, by and between Cleveland-Cliffs Inc, an
Ohio corporation (“Cleveland-Cliffs”), and KeyBank National Association, a
national banking association, as trustee (the “Trustee”).

WITNESSETH:

WHEREAS, Cleveland-Cliffs and Ameritrust Company National Association, a
predecessor of the Trustee, entered into a trust agreement (“Original Trust
Agreement No. 2”), dated October 28, 1987, to provide for the payment of
reasonable attorneys’ and related fees and expenses incurred by certain
executives in the enforcement of their rights under agreements between such
executives and Cleveland-Cliffs in effect at that time; and

WHEREAS, the Original Trust Agreement No. 2 was amended and restated by an
instrument dated March 24, 1992 and was further amended and restated, effective
June 1, 1997 (“Amended and Restated Trust Agreement No. 2”); and

WHEREAS, the Amended and Restated Trust Agreement No. 2 was amended by the First
Amendment to Amended and Restated Trust Agreement No. 2, effective July 1, 1997;
and

WHEREAS, the Amended and Restated Trust Agreement No. 2 was further amended by
the Trust Agreement No. 2 Amendments to Exhibits, effective January 1, 2000; and

WHEREAS, Cleveland-Cliffs and the Trustee entered into a trust agreement
(“Original Trust Agreement No. 6”), dated January 22, 1988, to provide for
payment of expenses associated with the enforcement of certain indemnitee’s
rights under indemnification agreements; and



--------------------------------------------------------------------------------

WHEREAS, the Original Trust Agreement No. 6 was amended by a First Amendment to
Trust Agreement No. 6, dated April 9, 1991; and

WHEREAS, the Original Trust Agreement No. 6 was further amended and restated by
an Amended and Restated Trust Agreement No. 6 (“Amended and Restated Trust
Agreement No. 6”), effective March 9, 1992; and

WHEREAS, the Amended and Restated Trust Agreement No. 6 was amended by the First
Amendment to the Amended and Restated Trust Agreement No. 6, effective July 1,
1997; and

WHEREAS, under the provisions of certain severance agreements between each of
the executives of Cleveland-Cliffs (“Executives”) listed (from time to time as
provided in Section 9(c) hereof) on Exhibit A hereto and Cleveland-Cliffs
(“Executive Agreements”), as each of the same may hereafter be amended or
restated, or any successor thereto, the Executives may become entitled to
certain compensation, pension and other benefits; and

WHEREAS, under the provisions of the Cleveland-Cliffs Inc Change in Control
Severance Pay Plan (“Severance Plan”), effective January 1, 2000, as the same
may be supplemented, amended, or restated, or any successor thereto, certain key
employees (“Key Employees”) also listed (from time to time as provided in
Section 9(c) hereof) on Exhibit A hereto, may become entitled to compensation,
pension and other benefits; and

WHEREAS, under the provisions of the Cleveland-Cliffs Inc Retention Plan for
Salaried Employees (“Retention Plan”), adopted February 1, 1997, as the same may
be supplemented, amended, or restated, or any successor thereto, certain
salaried employees identified therein may become entitled to compensation and
other benefits; and

 

2



--------------------------------------------------------------------------------

WHEREAS, Cleveland-Cliffs has entered into and may from time to time enter into
separate indemnification agreements (substantially in the form attached hereto
as Exhibits B and C) with its directors and certain officers of Cleveland-Cliffs
(“Directors/Officers”) (as listed on Exhibit D hereto) (each such
indemnification agreement being hereinafter referred to as an “Indemnification
Agreement”); and

WHEREAS, in addition to the compensation, pension and other benefits provided by
the Executive Agreements, the Severance Plan, the Retention Plan and the
Indemnification Agreements, in order to ensure that the obligations of
Cleveland-Cliffs under the Executive Agreements, the Severance Plan, the
Retention Plan and the Indemnification Agreements can be enforced by the
Executives, the Key Employees, the employees covered by the Retention Plan and
the Directors/Officers, respectively, (referred to herein singularly as an
“Indemnitee” and collectively as “Indemnitees”) in the event of a “Change of
Control” (as defined herein) (i) the Executive Agreements, the Severance Plan
and the Retention Plan all provide that Cleveland-Cliffs will establish a trust
to fund reasonable attorneys’ and related fees and expenses associated with a
lawsuit, action or other proceeding brought by or on behalf of an Indemnitee to
enforce certain provisions of such Indemnitee’s Executive Agreement, the
Severance Plan and the Retention Plan and (ii) each Indemnification Agreement
provides, among other things, for Cleveland-Cliffs to pay and be solely
responsible for the expenses associated with the enforcement of the Indemnitee’s
rights under the Indemnitee’s Indemnification Agreement, including without
limitation fees and expenses of attorneys and others (all such fees and expenses
associated with enforcing the provisions of the Executive Agreements, the
Severance

 

3



--------------------------------------------------------------------------------

Plan, the Retention Plan and the Indemnification Agreements are referred to
collectively herein as “Expenses”); and the foregoing trust arrangement will be
considered a part of the Executive Agreements, the Severance Plan and the
Retention Plan, and will set forth the terms and conditions relating to the
payment of Expenses; and

WHEREAS, Cleveland-Cliffs desires to terminate Amended and Restated Trust
Agreement No. 6, amend and restate the Amended and Restated Trust Agreement
No. 2 as this Trust Agreement No. 2 heretofore entered into and has transferred
or will transfer to the trust (“Trust”) established by this Trust Agreement
No. 2 assets from Amended and Restated Trust Agreement No. 6 which along with
assets held in this Trust Agreement No. 2 shall be held therein until paid to
Indemnitees with respect to Expenses in such manner and at such times as
specified herein.

NOW, THEREFORE, effective October 15, 2002 (“Effective Date”), the parties
hereby terminate Trust Agreement No. 6 and amend and restate the Amended and
Restated Trust Agreement No. 2 as this Trust Agreement No. 2 and agree that the
Trust shall be comprised, held and disposed of as follows:

1. Trust Fund. (a) At the Effective Date, the principal amount of the Trust
shall be Five Hundred Fifty-eight Thousand Nine Dollars and Twenty-nine cents
($558,009.29), to be held, administered and disposed of by the Trustee as herein
provided.

(b) The Trust hereby established shall be revocable by Cleveland-Cliffs at any
time prior to the date on which occurs a “Change of Control,” as that term is
defined in this Section 1(b); on or after such date, this Trust shall be
irrevocable. Cleveland-Cliffs shall notify the Trustee promptly in the event
that a Change of Control has occurred. The term “Change of Control” shall mean
the occurrence of any of the following events:

 

4



--------------------------------------------------------------------------------

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of the combined
voting power of the then outstanding securities of Cleveland-Cliffs entitled to
vote generally in the election of directors (“Voting Stock”); provided, however,
that for purposes of this Section 1(b)(i), the following acquisitions shall not
constitute a Change of Control: (A) any issuance of Voting Stock of
Cleveland-Cliffs directly from Cleveland-Cliffs that is approved by the
Incumbent Board (as defined in Section l(b)(ii), below) of the Board of
Directors of Cleveland-Cliffs (“Board”), (B) any acquisition by Cleveland-Cliffs
of Voting Stock of Cleveland-Cliffs, (C) any acquisition of Voting Stock of
Cleveland-Cliffs by any employee benefit plan (or related trust) sponsored or
maintained by Cleveland-Cliffs or any Subsidiary, or (D) any acquisition of
Voting Stock of Cleveland-Cliffs by any Person pursuant to a Business
Combination that complies with clauses (A), (B) and (C) of Section l(b)(iii),
below; or

(ii) individuals who, as of the date hereof, constitute the Board (“Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a member of the Board (a
“Director”) subsequent to the date hereof whose election, or nomination for
election by Cleveland-Cliffs’s shareholders, was approved by a vote of at least
a majority of the Directors then comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of Cleveland-Cliffs in which
such person is named as a nominee for director, without objection to such
nomination) shall be deemed to have been a

 

5



--------------------------------------------------------------------------------

member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest (within the meaning of Rule 14a-11 of the Exchange
Act) with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

(iii) consummation of a reorganization, merger or consolidation involving
Cleveland-Cliffs, a sale or other disposition of all or substantially all of the
assets of Cleveland-Cliffs, or any other transaction involving Cleveland-Cliffs
(each, a “Business Combination”), unless, in each case, immediately following
such Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners of Voting Stock of Cleveland-Cliffs
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 55% of the combined voting power of the then outstanding
shares of Voting Stock of the entity resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns Cleveland-Cliffs or all or substantially all of Cleveland-Cliffs’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Combination, of the Voting Stock of Cleveland-Cliffs, (B) no Person
(other than Cleveland-Cliffs, such entity resulting from such Business
Combination, or any employee benefit plan (or related trust) sponsored or
maintained by Cleveland-Cliffs, any Subsidiary or such entity resulting from
such Business Combination) beneficially owns, directly or indirectly, 30% or
more of the combined voting power of the then outstanding shares of Voting Stock
of the entity resulting from

 

6



--------------------------------------------------------------------------------

such Business Combination, and (C) at least a majority of the members of the
Board of Directors of the entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or

(iv) approval by the shareholders of Cleveland-Cliffs of a complete liquidation
or dissolution of Cleveland-Cliffs, except pursuant to a Business Combination
that complies with clauses (A), (B) and (C) of Section 1(b)(iii).

(c) The principal of the Trust and any earnings thereon shall be held in trust
separate and apart from other funds of Cleveland-Cliffs exclusively for the uses
and purposes herein set forth. No Indemnitee shall have any preferred claim on,
or any beneficial ownership interest in, any assets of the Trust prior to the
time that such assets are paid to an Indemnitee as Expenses as provided herein.

(d) Any Company (as defined in paragraph (e) below) may at any time or from time
to time make additional deposits of cash or other property in the Trust to
augment the principal to be held, administered and disposed of by the Trustee as
herein provided, but no payments of all or any portion of the principal of the
Trust or earnings thereon shall be made to Cleveland-Cliffs or any other person
or entity on behalf of Cleveland-Cliffs except as herein expressly provided.

(e) The term “Company” as used herein shall mean Cleveland-Cliffs, any wholly
owned subsidiary or any partnership or joint venture-in which Cleveland-Cliffs
and/or any wholly-owned subsidiary is a partner or venturer, and Empire Iron
Mining Partnership, or any entity that is a successor to Cleveland-Cliffs in
ownership of substantially all of its assets.

 

7



--------------------------------------------------------------------------------

(f) This Trust Agreement No. 2 shall be construed as a part of the Executive
Agreements, the Severance Plan and the Retention Plan.

(g) This Trust is intended to be a grantor trust, within the meaning of
Section 671 of the Internal Revenue Code of 1986, as amended (“Code”), or any
successor provision thereto, and shall be construed accordingly. The Trust is
not designed to qualify under Section 401(a) of the Code or to be subject to the
provisions of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

2. Payments to Indemnitees. (a) The Trustee shall promptly pay Expenses to the
Indemnitees from the assets of the Trust in accordance with Section 7 of the
Executive Agreements, Section 11 of the Severance Plan, Article IX of the
Retention Plan, Sections 2, 3, 4 and 7 of each Indemnification Agreement and
this Section 2, provided that (i) this Trust Agreement No. 2 has not been
terminated pursuant to Section 12 hereof; (ii) the Trust has become irrevocable;
(iii) with respect to the first demand for payment of Expenses hereunder
received by the Trustee, the Trustee shall immediately give appropriate notice
thereof to all Indemnitees, and shall make no payment of Expenses until the 21st
day after such notice has been given; and (iv) the requirements of Section 2(c)
and 2(d) hereof have been satisfied. The Trustee shall promptly inform the
Company as to amounts paid to any Indemnitee pursuant to this Section.

(b) It is the intention of Cleveland-Cliffs that during the 21-day period
prescribed by Section 2(a)(iii) hereof, the Indemnitees will make reasonable
efforts to consult with each other and to take into account the interests of all
Indemnitees in deciding on how best to proceed to enforce the provisions of the
Executive Agreements, the Severance Plan, the Retention Plan, and/or the
Indemnification Agreements such that the assets of the Trust are

 

8



--------------------------------------------------------------------------------

utilized most effectively; provided, however, that this Section 2(b) is to be
construed as precatory in nature, and in the absence of any other agreement or
arrangement, this Trust Agreement No. 2 (without regard to this Section 2(b))
shall apply to the payment of Expenses.

(c) A demand for payment by an Indemnitee hereunder must be made within two
months of the date on which the Indemnitee receives a bill, invoice or other
statement setting forth the Expenses that have been incurred, and with respect
to the Indemnification Agreements, prior to the sixth anniversary after
termination of such Indemnitee’s services with Cleveland-Cliffs. In order to
demand payment hereunder, the Indemnitee must deliver to the Trustee (i) a
certificate signed by or on behalf of such Indemnitee, certifying to the Trustee
that the Company is in default in paying the Indemnitee a specified amount which
the Indemnitee states to be owed under an Executive Agreement, the Severance
Plan, the Retention Plan or an Indemnification Agreement, and (ii) a notice in
writing and in reasonable detail of the Expenses that are to be paid hereunder.

(d) To the extent payments hereunder may be made only from funds held in the
form of a deposit or obligation, such payments may be postponed until such
deposit or obligation shall have matured. Payments shall be made to the
Indemnitee in the full amount noticed until the Trust is depleted; provided that
if on the date such amount is to be paid from the Trust other amounts have been
claimed but not yet paid to the same or other Indemnitees and the aggregate
amount so claimed exceeds the amount available in the Trust, the Trustee shall
only pay that-portion of the amount then available to each such Indemnitee
determined by multiplying such amount by a fraction, the numerator of which is
the amount then in the Trust and the denominator of which is the aggregate
amount noticed by the Indemnitees to be owed but not yet paid to that date.

 

9



--------------------------------------------------------------------------------

3. Rights of Indemnitees. (a) Nothing in this Trust Agreement No. 2 shall in any
way diminish any rights of any Indemnitee to pursue his rights as a general
creditor of the Company with respect to Expenses or otherwise, and (b) the
rights of the Indemnitees under the Executive Agreements, Severance Plan,
Retention Plan or Indemnification Agreements shall in no way be affected or
diminished by any provision of this Trust Agreement No. 2 or action taken
pursuant to this Trust Agreement No. 2, it being the intent of Cleveland-Cliffs
that rights of the Indemnitees be security for obligations of the Company under
the Executive Agreements, Severance Plan, Retention Plan or Indemnification
Agreements, except that any payment actually received by any Indemnitee
hereunder shall reduce dollar-per-dollar amounts otherwise due to such
Indemnitee pursuant to Section 7 of the Executive Agreements, Section 11 of the
Severance Plan, Article IX of the Retention Plan or Sections 2, 3, 4 and 7 of
the Indemnification Agreements, as applicable.

4. Payments to Cleveland-Cliffs. Except to the extent expressly contemplated by
Section 1 (b), Cleveland-Cliffs shall have no right or power to direct the
Trustee to return any of the Trust assets to Cleveland-Cliffs before all
payments of Expenses have been made to all Indemnitees as herein provided.

5. Investment of Trust Fund. The Trustee shall invest the principal of the Trust
including any income accumulated and added to principal in (a) interest-bearing
deposit accounts or certificates of deposit (including any such accounts or
certificates issued or offered by the Trustee or any successor or affiliated
corporation but excluding obligations of the Company), (b) direct obligations of
the United States of America, or obligations the payment of which is guaranteed,
as to both principal and interest, by the government or an agency of the
government of the United States of America, or (c) one or more mutual funds or
commingled

 

10



--------------------------------------------------------------------------------

funds, whether or not maintained by the Trustee, substantially all of the assets
of which is invested in obligations the income from which is not subject to
taxation; provided, however, that no such investment may mature more than 90
days after the date of purchase. Nothing in this Trust Agreement No. 2 shall
preclude the commingling of Trust assets for investment.

6. Income of the Trust. During the continuance of this Trust all net income of
the Trust shall be retained in the Trust and added to the principal of the
Trust.

7. Accounting by Trustee. The Trustee shall keep records in reasonable detail of
all investments, receipts, disbursements and all other transactions required to
be done, including such specific records as shall be agreed upon in writing by
Cleveland-Cliffs and the Trustee. All such accounts, books and records shall be
open to inspection and audit at all reasonable times by Cleveland-Cliffs, by any
Indemnitee or by any agent or representative of any of the foregoing. Within 60
calendar days following the end of each calendar year and within 60 calendar
days after the removal or resignation of the Trustee, the Trustee shall deliver
to Cleveland-Cliffs and, if such year end, removal or resignation occurs on or
after the date on which a Change of Control has occurred, to each Executive, Key
Employee and Director/Officer a written account of its administration of the
Trust during such year or during the period from the end of the last preceding
year to the date of such removal or resignation, setting forth all investments,
receipts, disbursements and other transactions affected by it, including a
description of all securities and investments purchased and sold with the cost
or net proceeds of such purchases or sales-(accrued interest paid or receivable
being shown separately), and showing all, cash, securities, rights and other
property held in the Trust at the end of such year or as of the date of such
removal or resignation, as the case may be. The Trustee shall furnish to
Cleveland-Cliffs on a quarterly basis (or as Cleveland-Cliffs shall direct from
time to time) and

 

11



--------------------------------------------------------------------------------

in a timely manner such information regarding the Trust as Cleveland-Cliffs
shall require for purposes of preparing its statements of financial condition.
Unless Cleveland-Cliffs or any Executive, Key Employee and Director/Officer
shall have filed with the Trustee written exception or objection to any such
statement and account within 90 days after receipt thereof, Cleveland-Cliffs and
the Indemnitees shall be deemed to have approved such statement and account, and
in such case the Trustee shall be forever released and discharged with respect
to all matters and things reported in such statement and account as though it
had been settled by a decree of a court of competent jurisdiction in an action
or proceeding to which Cleveland-Cliffs and the Indemnitees were parties.

8. Responsibility of Trustee. (a) The Trustee shall act with the care, skill,
prudence and diligence under the circumstances then prevailing that a prudent
corporate trustee, acting in like capacity and familiar with such matters, would
use in the conduct of an enterprise of a like character and with like aims;
provided, however, that the Trustee shall incur no liability to any person for
any action taken pursuant to a direction, request or approval which is
contemplated by and in conformity and compliance with the terms of this Trust
Agreement No. 2, the Executive Agreements, the Severance Plan, the Retention
Plan and the Indemnification Agreements, and is given in writing by
Cleveland-Cliffs or by an Indemnitee with respect to his beneficial interest
herein; and provided, further, that the Trustee shall have no duty to seek
additional deposits of principal from Cleveland-Cliffs, and the Trustee shall
not be responsible for the adequacy of this Trust.

(b) The Trustee shall not be required to undertake or to defend any litigation
arising in connection with this Trust Agreement No. 2 unless it be first
indemnified by Cleveland-Cliffs against its prospective costs, expenses, and
liabilities (including without limitation attorneys’ fees and expenses) relating
thereto, and Cleveland-Cliffs hereby agrees to indemnify the Trustee and to be
primarily liable for such costs, expenses and liabilities.

 

12



--------------------------------------------------------------------------------

(c) The Trustee may consult with legal counsel (which, after a Change of
Control, shall be independent with respect to the Company) with respect to any
of its duties or obligations hereunder, and shall be fully protected in acting
or refraining from acting in accordance with the advice of such counsel.

(d) The Trustee may rely and shall be protected in acting or refraining from
acting within the authority granted by the terms of this Trust Agreement No. 2
upon any written notice, instruction or request furnished to it hereunder and
believed by it to be genuine and to have been signed or presented by the proper
party or parties, including, without limiting the scope of this Section 8(d),
(i) the notice of a Change of Control required by Section 1(b) hereof, and
(ii) the certification and notice required by Section 2(c) hereof.

(e) The Trustee may hire agents, accountants and financial consultants, who may
be agents, accountants, or financial consultants, as the case may be, for the
Company, and shall not be answerable for the conduct of same if appointed with
due care.

(f) The Trustee shall have, without exclusion, all powers conferred on trustees
by applicable law unless expressly provided otherwise herein.

(g) The Trustee is empowered to take all actions necessary or advisable in order
to collect any benefits or payment of which the Trustee is the designated
beneficiary.

9. Amendments, Etc. to the Executive Agreements, the Severance Plan, the
Retention Plan and the Indemnification Agreements; Cooperation of
Cleveland-Cliffs. (a) Cleveland-Cliffs has previously furnished the Trustee a
complete and correct copy of each Executive Agreement, the Severance Plan, the
Retention Plan and each Indemnification

 

13



--------------------------------------------------------------------------------

Agreement. Any Indemnitee may, and Cleveland-Cliffs shall, provide the Trustee
with true and correct copies of any amendment, restatement or successor to any
Executive Agreement, the Severance Plan, the Retention Plan and any
Indemnification Agreement, whereupon such amendment, restatement or successor
shall be incorporated herein by reference, provided that such amendment,
restatement or successor shall not affect the Trustee’s duties and
responsibilities hereunder without the consent of the Trustee; and provided,
further, that the failure of Cleveland-Cliffs to furnish any such amendment,
restatement, or successor shall in no way diminish the rights of any Indemnitee
under this Trust Agreement No. 2 or under any Executive Agreement, the Severance
Plan, the Retention Plan or any Indemnification Agreement.

(b) Cleveland-Cliffs shall provide the Trustee with all information requested by
the Trustee for purposes of determining payments to the Indemnitees as provided
in Section 2. Upon the failure of Cleveland-Cliffs or any Indemnitee to provide
any such information requested by the Trustee for purposes of determining
payments to the Indemnitees as provided in Section 2, the Trustee shall, to the
extent necessary in the sole judgment of the Trustee, (i) compute the amount
payable hereunder to any Indemnitee; and (ii) notify Cleveland-Cliffs and the
Indemnitee in writing of its computations. Thereafter this Trust Agreement No. 2
shall be construed as to the Trustee’s duties and obligation hereunder in
accordance with such Trustee determinations without further action; provided,
however, that no such determinations shall in any way diminish the rights of the
Indemnitees hereunder or under the Executive Agreements, Severance Plan,
Retention Plan or Indemnification Agreements, and provided, further, that no
such determination shall be deemed to modify this Trust Agreement No. 2 or any
Executive Agreement, the Severance Plan, the Retention Plan or any
Indemnification Agreement.

 

14



--------------------------------------------------------------------------------

(c) At such times as may in the judgment of Cleveland-Cliffs be appropriate,
Cleveland-Cliffs shall furnish to the Trustee any amendment to Exhibit A or
Exhibit D for the purpose of the addition of Indemnitees to Exhibit A or Exhibit
D (or the deletion of Indemnitees from Exhibit A or Exhibit D who are not
currently and shall not in the future be entitled to Expenses); provided,
however, that no such amendment shall be made after the date of a Change of
Control, other than to designate a different address pursuant to Section 14
hereof.

10. Compensation and Expenses of Trustee. The Trustee shall be entitled to
receive such reasonable compensation for its services as shall be agreed upon by
Cleveland-Cliffs and the Trustee. The Trustee shall also be entitled to
reimbursement of its reasonable expenses incurred with respect to the
administration of the Trust including fees and expenses incurred pursuant to
Sections 8(c) and 8(e) hereof. Such compensation and expenses shall in all
events be payable either directly by Cleveland-Cliffs or, in the event that
Cleveland-Cliffs shall refuse, from the assets of the Trust. The Trust shall
have a claim against Cleveland-Cliffs for any such compensation or expenses so
paid.

11. Replacement of the Trustee. (a) The Trustee may resign after providing not
less than 90 days’ notice to Cleveland-Cliffs and, on or after the date on which
a Change of Control has occurred, to the Executives, Key Employees and
Directors/Officers. Prior to the date on which a Change of Control has occurred,
the Trustee may be removed at any time by Cleveland-Cliffs. On or after such
date, such removal shall also require the agreement of a majority of the
Executives, Key Employees and Directors/Officers. Prior to the date on which a
Change of Control has occurred, a replacement or successor trustee shall be
appointed by Cleveland-Cliffs. On or after such date, such appointment shall
also require the agreement of a majority of the Executives, Key Employees and
Directors/Officers. No such removal or

 

15



--------------------------------------------------------------------------------

resignation shall become effective until the acceptance of the trust by a
successor trustee designated in accordance with this Section 11. If the Trustee
should resign, and within 45 days of the notice of such resignation
Cleveland-Cliffs and a majority of the Executives, Key Employees and
Directors/Officers (if required) shall not have notified the Trustee of an
agreement as to a replacement trustee, the Trustee shall appoint a successor
trustee, which shall be a bank or trust company, wherever located, having a
capital and surplus of at least $500,000,000 in the aggregate, or the Trustee
may apply to a court of competent jurisdiction for the appointment of a
successor trustee. The costs and expenses of such application will be charged
against the Trust. Notwithstanding the foregoing, a new trustee shall be
independent and not subject to control of either Cleveland-Cliffs or the
Indemnitees. Upon the acceptance of the trust by a successor trustee, the
Trustee shall release all of the monies and other property in the Trust to its
successor, who shall thereafter for all purposes of this Trust Agreement No. 2
be considered to be the “Trustee.”

(a) For purposes of the removal or appointment of a trustee under this
Section 11, if any Executive, Key Employee or Director/Officer shall be deceased
or adjudged incompetent, such person’s personal representative (including his or
her guardian, executor or administrator) shall participate in such person’s
stead.

2. Amendment or Termination. (a) This Trust Agreement No. 2 may be amended at
any time and to any extent by a written instrument executed by the Trustee,
Cleveland-Cliffs and, on or after the date on which a Change of Control has
occurred, a majority of the Executives, Key Employees and Directors/Officers,
except to make the Trust revocable after it has become irrevocable in accordance
with Section 1(b) hereof, or to alter Section 12(b) hereof, except that
amendments contemplated by Section 9 hereof shall be made as therein provided.

 

16



--------------------------------------------------------------------------------

(b) The Trust shall terminate upon the earliest of: (i) the tenth anniversary of
the date on which a Change of Control has occurred; (ii) the sixth anniversary
of the date on which a Change of Control has occurred, provided that the Trustee
has received no demand for payment of Expenses prior to such anniversary;
(iii) such time as the Trust no longer contains any assets; (iv) such time as
the Trustee shall have received consents from all Indemnitees to the termination
of this Trust Agreement No. 2; or (v) there is no longer any living Indemnitee
under this Trust Agreement No. 2 and there is no pending demand by the estate of
any Indemnitee against the Trust.

(c) Upon termination of the Trust as provided in Section 12(b) hereof, any
assets remaining in the Trust shall be returned to Cleveland-Cliffs unless a
determination is made by legal counsel experienced in such matters that the
assets of the Trust may not be returned to Cleveland-Cliffs without violating
Section 403(d)(2) of ERISA, or any successor provision thereto. If such a
determination is made, any assets remaining in the Trust, after satisfaction of
liabilities hereunder, pursuant to the written direction of Cleveland-Cliffs,
shall be (i) distributed to any welfare benefit plan (within the meaning of
ERISA) maintained by Cleveland-Cliffs at the time of distribution so established
at such time in order to receive such assets from this Trust, or (ii) otherwise
applied to provide benefits which may be provided by a welfare benefit plan
(within the meaning of ERISA), directly or through the purchase of insurance.

13. Severability, Alienation, Etc. (a) Any provision of this Trust Agreement
No. 2 prohibited by law shall be ineffective to the extent of any such
prohibition without invalidating the remaining provisions hereof.

 

17



--------------------------------------------------------------------------------

(b) To the extent permitted by law, benefits to Indemnitees under this Trust
Agreement No. 2 may not be anticipated (except as herein expressly provided),
assigned (either at law or in equity), alienated or subject to attachment,
garnishment, levy, execution or other legal or equitable process. No benefit
actually paid to any Indemnitee by the Trustee shall be subject to any claim for
repayment by the Company or Trustee, except in the event of (i) a false claim,
or (ii) a payment is made to an incorrect Indemnitee.

(c) This Trust Agreement No. 2 shall be governed by and construed in accordance
with the laws of the State of Ohio, without giving effect to the principles of
conflict of laws thereof.

(d) This Trust Agreement No. 2 may be executed in two or more counterparts, each
of which shall be considered an original agreement. This Trust Agreement No. 2
shall become effective immediately upon the execution by Cleveland-Cliffs of at
least one counterpart, it being understood that all parties need not sign the
same counterpart, but shall not bind any Trustee until such Trustee has executed
at least one counterpart.

14. Notices. All notices, requests, consents and other communications hereunder
shall be in writing and shall be deemed to have been duly given when received:

If to the Trustee, to:

KeyBank National Association

127 Public Square

Cleveland, Ohio 44114-1306

Attention: Trust Counsel

If to Cleveland-Cliffs, to:

Cleveland-Cliffs Inc

1100 Superior Avenue

Cleveland, Ohio 44114

Attention: Secretary

 

18



--------------------------------------------------------------------------------

If to an Indemnitee, to:

His or her last address shown on

the records of the Company

provided, however, that if any party or his or its successors shall have
designated a different address by notice to the other parties, then to the last
address so designated.

IN WITNESS WHEREOF, each of Cleveland-Cliffs and the Trustee have caused
counterparts of this Amended and Restated Trust Agreement No. 2 effective as of
the Effective Date to be executed on their behalf on the date set forth above,
each of which shall be an original agreement.

 

CLEVELAND-CLIFFS INC By:    /s/    Randy L. Kummer   Its: VP, Human Resources

KEYBANK NATIONAL ASSOCIATION

as Trustee

By:    /s/    Kelley Clark   Its: VP and By:    /s/    Thor Haraldsson   Its:
AVP

 

19



--------------------------------------------------------------------------------

EXHIBIT A

AMENDED AND RESTATED TRUST AGREEMENT NO. 2

EXECUTIVES AND KEY EMPLOYEES

Executives

 

Name

  

Title

John S. Brinzo

   Chairman and Chief Executive Officer

David H. Gunning

   Vice Chairman

Thomas J. O’Neil

   President and Chief Operating Officer

William R. Calfee

   Executive Vice President-Commercial

Cynthia B. Bezik

   Senior Vice President-Finance

Key Employees

 

Name

  

Title

E. C. Dowling. Jr.

   Senior Vice President — Operations

J. A. Trethewey

   Senior Vice President — Business Operations

R. L. Kummer

   Vice President — Human Resources

R. Emmet

   Vice President — Financial Planning and Treasurer

D. J. Gallagher

   Vice President — Sales

R. L. Shultz

   Vice President — Reduced Iron Sales

J. E. Lenhard

   Vice President, Secretary and General Counsel

R. J. Leroux

   Vice President and Controller

R. C. Berglund

   General Manager — Northshore Mine

S. A. Elmquist

   General Manager — Cliffs and Associates Ltd.

R. L. Mariani

   General Manager — Empire Mine

M. P. Mlinar

   General Manager — Tilden Mine

J. W. Sanders

   President — Wabush Mine

J. N. Tuomi

   General Manager — Hibbing Taconite Mine

E. W. Smith

   Assistant General Counsel and Assistant Secretary



--------------------------------------------------------------------------------

EXHIBIT B

AMENDED AND RESTATED TRUST AGREEMENT NO. 2

FORM OF DIRECTOR INDEMNIFICATION AGREEMENT

INDEMNIFICATION AGREEMENT

This indemnification Agreement (“Agreement”) is made as of the              day
of              by and between Cleveland-Cliffs Inc, an Ohio corporation (the
“Company”), and                          (the “Indemnitee”), a Director of the
Company.

RECITALS

A. The Indemnitee is presently serving as a Director of the Company and the
Company desires the Indemnitee to continue in that capacity. The Indemnitee is
willing, subject to certain conditions including without limitation the
execution and performance of this Agreement by the Company, to continue in that
capacity.

B. In addition to the indemnification to which the Indemnitee is entitled under
the Regulations of the Company (the “Regulations”), the Company has obtained, at
its sole expense, insurance protecting the Company and its officers and
directors including the Indemnitee against certain losses arising out of actual
or threatened actions, suits, or proceedings to which such persons may be made
or threatened to be made parties. However, as a result of circumstances having
no relation to, and beyond the control of, the Company and the Indemnitee, the
scope of that insurance has been reduced and there can be no assurance of the
continuation or renewal of that insurance.

Accordingly, and in order to induce the Indemnitee to continue to serve in his
present capacity, the Company and the Indemnitee agree as follows:

1. Continued Service. The Indemnitee shall continue to serve at the will of the
Company as a Director of the Company so long as he is duly elected and qualified
in accordance with the Regulations or until he resigns in writing in accordance
with applicable law.

2. Initial Indemnity. (a) The Company shall indemnify the Indemnitee, if or when
he is a party or is threatened to be made a party to any threatened, pending, or
completed action, suit, or proceeding, whether civil, criminal, administrative,
or investigative (other than an action by or in the right of the Company), by
reason of the fact that he is or was a Director of the Company or is or was
serving at the request of the Company as a director, trustee, officer, employee,
or agent of another corporation, domestic or foreign, nonprofit or for profit,
partnership, joint venture, trust, or other enterprise, or by reason of any
action alleged to have been taken or omitted in any such capacity, against any
and all costs, charges, expenses (including without limitation fees and expenses
of attorneys and/or others; all such costs, charges and expenses being herein
jointly referred to as “Expenses”), judgments, fines, and amounts paid in
settlement, actually and reasonably incurred by the Indemnitee in connection
therewith including any appeal of or from any judgment or decision, unless it is
proved by clear and convincing evidence in a court of competent jurisdiction
that the Indemnitee’s action or failure to act involved an act or omission
undertaken with deliberate intent to cause injury to the Company or undertaken
with reckless disregard for the best interests of the Company.

 

1



--------------------------------------------------------------------------------

In addition, with respect to any criminal action or proceeding, indemnification
hereunder shall be made only if the Indemnitee had no reasonable cause to
believe his conduct was unlawful. The termination of any action, suit or
proceeding by judgment, order, settlement, or conviction, or upon a plea of no
lo contendere or its equivalent, shall not, of itself, create a presumption that
the Indemnitee did not satisfy the foregoing standard of conduct to the extent
applicable thereto.

(b) The Company shall indemnify the Indemnitee, if or when he is a party or is
threatened to be made a party to any threatened, pending, or completed action,
suit, or proceeding by or in the right of the Company to procure a judgment in
its favor, by reason of the fact that the Indemnitee is or was a Director of the
Company or is or was serving at the request of the Company as a director,
trustee, officer, employee, or agent of another corporation, domestic or
foreign, nonprofit or for profit, partnership, joint venture, trust, or other
enterprise, against any and all Expenses actually and reasonably incurred by the
Indemnitee in connection with the defense or settlement thereof or any appeal of
or from any judgment or decision, unless it is proved by clear and convincing
evidence in a court of competent jurisdiction that the Indemnitee’s action or
failure to act involved an act or omission undertaken with deliberate intent to
cause injury to the Company or undertaken with reckless disregard for the best
interests of the Company, except that no indemnification shall be made in
respect of any action or suit in which the only liability asserted against
Indemnitee is pursuant to Section 1701.95 of the Ohio Revised Code.

(c) Any indemnification under Section 2(a) or 2(b) (unless ordered by a court)
shall be made by the Company only as authorized in the specific case upon a
determination that indemnification of the Indemnitee is proper in the
circumstances because he has met the applicable standard of conduct set forth in
Section 2(a) or 2(b). Such authorization shall be made (i) by the Directors of
the Company (the “Board”) by a majority vote of a quorum consisting of Directors
who were not and are not parties to or threatened with such action, suit, or
proceeding or (ii) if such a quorum of disinterested Directors is not available
or if a majority of such quorum so directs, in a written opinion by independent
legal counsel (designated for such purpose by the Board) which shall not be an
attorney, or a firm having associated with it an attorney, who has been retained
by or who has performed services for the Company, or any person to be
indemnified, within the five years preceding such determination, or (iii) by the
shareholders of the Company (the “Shareholders”), or (iv) by the court in which
such action, suit, or proceeding was brought.

(d) To the extent that the Indemnitee has been successful on the merits or
otherwise, including without limitation the dismissal of an action without
prejudice, in defense of any action, suit, or proceeding referred to in
Section 2(a) or 2(b), or in defense of any claim, issue, or matter therein, he
shall be indemnified against Expenses actually and reasonably incurred by him in
connection therewith. Expenses actually and reasonably incurred by the
Indemnitee in defending any such action, suit, or proceeding shall be paid by
the Company as they are incurred in advance of the final disposition of such
action, suit, or proceeding under the procedure set forth in Section 4(b)
hereof.

 

2



--------------------------------------------------------------------------------

(e) For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on the Indemnitee with respect to any employee benefit plan;
references to “serving at the request of the Company” shall include any service
as a director, officer, employee, or agent of the Company which imposes duties
on, or involves services by, the Indemnitee with respect to an employee benefit
plan, its participants or beneficiaries; references to the masculine shall
include the feminine; and references to the singular shall include the plural
and vice versa.

3. Additional Indemnification. Pursuant to Section 1701.13(E)(6) of the Ohio
Revised Code (the “ORC”), without limiting any right which the Indemnitee may
have pursuant to Section 2 hereof or any other provision of this Agreement or
the Articles of Incorporation, the Regulations, the ORC, any policy of
insurance, or otherwise, but subject to any limitation on the maximum
permissible indemnity which may exist under applicable law at the time of any
request for indemnity hereunder and subject to the following provisions of this
Section 3, the Company shall indemnify the Indemnitee against any amount which
he is or becomes obligated to pay relating to or arising out of any claim made
against him because of any act, failure to act, or neglect or breach of duty,
including any actual or alleged error, misstatement, or misleading statement,
which he commits, suffers, permits, or acquiesces in while acting in his
capacity as a Director of the Company. The payments which the Company is
obligated to make pursuant to this Section 3 shall include without limitation,
judgments, fines, and amounts paid in settlement and any and all Expenses
actually and reasonably incurred by the Indemnitee in connection therewith
including any appeal of or from any judgment or decision; provided, however,
that the Company shall not be obligated under this Section 3 to make any payment
in connection with any claim against the Indemnitee:

(a) to the extent of any fine or similar governmental imposition which the
Company is prohibited by applicable law from paying which results from a final,
nonappealable order; or

(b) to the extent based upon or attributable to the Indemnitee having actually
realized a personal gain or profit to which he was not legally entitled,
including without limitation profit from the purchase and sale by the indemnitee
of equity securities of the Company which are recoverable by the Company
pursuant to Section 16(b) of the Securities Exchange Act of 1934, or profit
arising from transactions in publicly traded securities of the Company which
were effected by the Indemnitee in violation of Section 10(b) of the Securities
Exchange Act of 1934, or Rule 10b-5 promulgated thereunder.

A determination as to whether the Indemnitee shall be entitled to
indemnification under this Section 3 shall be made in accordance with
Section 4(a) hereof. Expenses incurred by the Indemnitee in defending any claim
to which this Section 3 applies shall be paid by the Company as they are
actually and reasonably incurred in advance of the final disposition of such
claim under the procedure set forth in Section 4(b) hereof.

 

3



--------------------------------------------------------------------------------

4. Certain Procedures Relating to Indemnification. (a) For purposes of pursuing
his rights to indemnification under Section 3 hereof, the Indemnitee shall
(i) submit to the Board a sworn statement of request for indemnification
substantially in the form of Exhibit I attached hereto and made a part hereof
(the “Indemnification Statement”) averring that he is entitled to
indemnification hereunder; and (ii) present to the Company reasonable evidence
of all amounts for which indemnification is requested. Submission of an
Indemnification Statement to the Board shall create a presumption that the
Indemnitee is entitled to indemnification hereunder, and the Company shall,
within 60 calendar days after submission of the Indemnification Statement, make
the payments requested in the Indemnification Statement to or for the benefit of
the Indemnitee, unless (i) within such 60-calendar-day period the Board shall
resolve by vote of a majority of the Directors at a meeting at which a quorum is
present that the Indemnitee is not entitled to indemnification under Section 3
hereof, (ii) such vote shall be based upon clear and convincing evidence
(sufficient to rebut the foregoing presumption), and (iii) the Indemnitee shall
have received within such period notice in writing of such vote, which notice
shall disclose with particularity the evidence upon which the vote is based. The
foregoing notice shall be sworn to by all persons who participated in the vote
and voted to deny indemnification. The provisions of this Section 4(a) are
intended to be procedural only and shall not affect the right of Indemnitee to
indemnification under Section 3 of this Agreement so long as Indemnitee follows
the prescribed procedure and any determination by the Board that Indemnitee is
not entitled to indemnification and any failure to make the payments requested
in the Indemnification Statement shall be subject to judicial review by any
court of competent jurisdiction.

(b) For purposes of obtaining payments of Expenses in advance of final
disposition pursuant to the second sentence of Section 2(d) or the last sentence
of Section 3 hereof, the Indemnitee shall submit to the Company a sworn request
for advancement of Expenses substantially in the form of Exhibit 2 attached
hereto and made a part hereof (the “Undertaking”), averring that he has
reasonably incurred actual Expenses in defending an action, suit or proceeding
referred to in Section 2(a) or 2(b) or any claim referred to in Section 3, or
pursuant to Section 7 hereof. Unless at the time of the Indemnitee’s act or
omission at issue, the Articles of Incorporation or Regulations of the Company
prohibit such advances by specific reference to ORC Section 1701.13(E)(5)(a) and
unless the only liability asserted against the Indemnitee in the subject action,
suit or proceeding is pursuant to ORC Section 1701.95, the Indemnitee shall be
eligible to execute Part A of the Undertaking by which he undertakes to
(a) repay such amount if it is proved by clear and convincing evidence in a
court of competent jurisdiction that the Indemnitee’s action or failure to act
involved an act or omission undertaken with deliberate intent to cause injury to
the Company or undertaken with reckless disregard for the best interests of the
Company and (b) reasonably cooperate with the Company concerning the action,
suit, proceeding or claim. In all cases, the Indemnitee shall be eligible to
execute Part B of the Undertaking by which he undertakes to repay such amount if
it ultimately is determined that he is not entitled to be indemnified by the
Company under this Agreement or otherwise. In the event that the Indemnitee is
eligible to and does execute both Part A and Part B of the Undertaking, the
Expenses which are paid by the Company pursuant thereto shall be required to be
repaid by the Indemnitee only if he is required to do so under the terms of both
Part A and Part B of the Undertaking. Upon receipt of the Undertaking, the
Company

 

4



--------------------------------------------------------------------------------

shall thereafter promptly pay such Expenses of the Indemnitee as are noticed to
the Company in writing and in reasonable detail arising out of the matter
described in the Undertaking, No security shall be required in connection with
any Undertaking.

5. Limitation on Indemnity. Notwithstanding anything contained herein to the
contrary, the Company shall not be required hereby to indemnify the indemnitee
with respect to any action, suit, or proceeding that was initiated by the
Indemnitee unless (i) such action, suit, or proceeding was initiated by the
Indemnitee to enforce any rights to indemnification arising hereunder and such
person shall have been formally adjudged to be entitled to indemnity by reason
hereof, (ii) authorized by another agreement to which the Company is a party
whether heretofore or hereafter entered, or (iii) otherwise ordered by the court
in which the suit was brought.

6. Subrogation; Duplication of Payments. (a) In the event of any payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery previously vested in the Indemnitee, who shall
execute all papers required and shall do everything that may be necessary to
secure such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit to enforce such rights.

(b) The Company shall not be liable under this Agreement to make any payment in
connection with any claim made against Indemnitee to the extent Indemnitee has
actually received payment (under any insurance policy, the Company’s Regulations
or otherwise) of the amounts otherwise payable hereunder.

7. Fees and Expenses of Enforcement. It is the intent of the Company that the
Indemnitee not be required to incur the expenses associated with the enforcement
of his rights under this Agreement by litigation or other legal action because
the cost and expense thereof would substantially detract from the benefits
intended to be extended to the Indemnitee hereunder. Accordingly, if it should
appear to the Indemnitee that the Company has failed to comply with any of its
obligations under this Agreement or in the event that the Company or any other
person takes any action to declare this Agreement void or unenforceable, or
institutes any action, suit or proceeding to deny, or to recover from, the
Indemnitee the benefits intended to be provided to the Indemnitee hereunder, the
Company irrevocably authorizes the Indemnitee from time to time to retain
counsel of his choice, at the expense of the Company as hereafter provided, to
represent the Indemnitee in connection with the initiation or defense of any
litigation or other legal action, whether by or against the Company or any
director, officer, shareholder, or other person affiliated with the Company, in
any jurisdiction. Regardless of the outcome thereof, the Company shall pay and
be solely responsible for any and all costs, charges, and expenses, including
without limitation fees and expenses of attorneys and others, reasonably
incurred by the Indemnitee pursuant to this Section 7.

8. Merger or Consolidation. In the event that the Company shall be a constituent
corporation in a consolidation, merger, or other reorganization, the Company, if
it shall not be the surviving, resulting, or acquiring corporation therein,
shall require as a condition thereto that the

 

5



--------------------------------------------------------------------------------

surviving, resulting, or acquiring corporation agree to assume all of the
obligations of the Company hereunder and to indemnify the Indemnitee to the full
extent provided herein. Whether or not the Company is the resulting, surviving,
or acquiring corporation in any such transaction, the Indemnitee shall also
stand in the same position under this Agreement with respect to the resulting,
surviving, or acquiring corporation as he would have with respect to the Company
if its separate existence had continued.

9. Nonexclusivity and Severability. (a) The rights to indemnification provided
by this Agreement shall not be exclusive of any other rights of indemnification
to which the Indemnitee may be entitled under the Articles of Incorporation, the
Regulations, the ORC or any other statute, any insurance policy, agreement, or
vote of shareholders or directors or otherwise, as to any actions or failures to
act by the Indemnitee, and shall continue after he has ceased to be a Director,
officer, employee, or agent of the Company or other entity for which his service
gives rise to a right hereunder, and shall inure to the benefit of his heirs,
executors, and administrators.

(b) If any provision of this Agreement or the application of any provision
hereof to any person or circumstances is held invalid, unenforceable, or
otherwise illegal, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected, and the
provision so held to be invalid, unenforceable, or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid, and legal.

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, without giving effect to the
principles of conflict of laws thereof.

11. Modification. This Agreement and the rights and duties of the Indemnitee and
the Company hereunder may be modified only by an instrument in writing signed by
both parties hereto.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

CLEVELAND-CLIFFS INC By       President and Chief Executive Officer      

[Signature of Indemnitee]

 

6



--------------------------------------------------------------------------------

Exhibit 1

INDEMNIFICATION STATEMENT

STATE OF                )

                                    ) SS:

COUNTY OF            )

I,                                  being first duly sworn, do depose and say as
follows:

1. This Indemnification Statement is submitted pursuant to the Idemnification
Agreement, dated                                     ,
                                     , between Cleveland-Cliffs Inc (the
“Company”), an Ohio corporation, and the undersigned.

2. I am requesting indemnification against costs, charges, expenses (which may
include fees and expenses of attorneys and/or others), judgments, fines, and
amounts paid in settlement (collectively, “Liabilities”), which have been
actually and reasonably incurred by me in connection with a claim referred to in
Section 3 of the aforesaid Indemnification Agreement.

3. With respect to all matters related to any such claim, I am entitled to be
indemnified as herein contemplated pursuant to the aforesaid Indemnification
Agreement.

4. Without limiting any other rights which I have or may have, I am requesting
indemnification against Liabilities which have or may arise out of
                                         
                                         
                                         
                                                                  

 

 

                                                                   
                                         
                                                                      .

 

   [Signature of Indemniteel

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this              of             ,              .

[Seal]

My commission expires the              day of             ,              .

 

7



--------------------------------------------------------------------------------

Exhibit 2

UNDERTAKING

STATE OF                )

                                    ) SS:

COUNTY OF            )

I,                                  being first duly sworn, do depose and say as
follows:

1. This Undertaking is submitted pursuant to the Indemnification Agreement,
dated                                 , between Cleveland-Cliffs Inc (the
“Company”), an Ohio corporation, and the undersigned.

2. I am requesting payment of costs, charges, and expenses which I have
reasonably incurred or will reasonably incur in defending an action, suit or
proceeding, referred to in Section 2(a) or 2(b) or any claim referred to in
Section 3, or pursuant to Section 7, of the aforesaid Indemnification Agreement.

3. The costs, charges, and expenses for which payment is requested are, in
general , all expenses related to                                     

                                                                   
                                         
                                         
                                                                     .

4. Part A

I hereby undertake to (a) repay all amounts paid pursuant hereto if it is proved
by clear and convincing evidence in a court of competent jurisdiction that my
action or failure to act which is the subject of the matter described herein
involved an act or omission undertaken with deliberate intent to cause injury to
the Company or undertaken with reckless disregard for the best interests of the
Company and (b) reasonably cooperate with the Company concerning the action,
suit, proceeding or claim.

 

  

(Signature of Indemnitee)

4. Part B

I hereby undertake to repay all amounts paid pursuant hereto if it ultimately is
determined that I am not entitled to be indemnified by the Company under the
aforesaid Indemnification Agreement or otherwise.

 

  

(Signature of Indemnitee)

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this              day of              ,             .

[Seal]

My commission expires the              day of             ,             .

 

8



--------------------------------------------------------------------------------

EXHIBIT D

AMENDED AND RESTATED TRUST AGREEMENT NO. 2.

DIRECTORS/OFFICERS

Directors

John S. Brinzo

Ronald C. Cambre

Robert S. Colman

Ranks Cucuz

James D. Ireland III

G. Frank Joklik

E. Bradley Jones

Leslie Lazar Kanuk

Anthony A. Massaro

Francis R. McAllister

M. Thomas Moore

John C. Morley

Stephen B. Oresman

Roger Phillips

Richard K. Riederer

Alan Schwartz

Jeptha H. Wade

Alton W. Whitehouse

Directors/Officers

David H. Gunning



--------------------------------------------------------------------------------

EXHIBIT C

AMENDED AND RESTATED TRUST AGREEMENT NO. 2

FORM OF DIRECTOR/OFFICER INDEMNIFICATION AGREEMENT

DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT

This Director and Officer Indemnification Agreement (“Agreement”) is made as of
                    , by and between Cleveland-Cliffs Inc, an Ohio corporation
(the “Company”), and                                  (the “Indemnitee”), a
Director and an officer of the Company.

RECITALS:

A. The Indemnitee is presently serving as a Director and an officer of the
Company and the Company desires the Indemnitee to continue in such capacities.
The Indemnitee is willing, subject to certain conditions including without
limitation the execution and performance of this Agreement by the Company, to
continue serving in such capacities.

B. In addition to the indemnification to which the Indemnitee is entitled under
the Regulations of the Company (the “Regulations”), the Company has obtained, at
its sole expense, insurance protecting the Company and its officers and
Directors, including the Indemnitee, against certain losses arising out of
actual or threatened actions, suits, or proceedings to which such persons may be
made or threatened to be made parties.

Accordingly, and in order to induce the Indemnitee to continue to serve in his
present capacity, the Company and the Indemnitee agree as follows:

AGREEMENT:

1. Continued Service. The Indemnitee shall continue to serve, at the will of the
Company or in accordance with a separate contract, to the extent that such a
contract is in effect at the time in question, as a Director and an officer of
the Company so long as he is duly elected and qualified in accordance with the
Regulations or until he resigns in writing in accordance with applicable law.

2. Initial Indemnity. (a) The Company shall indemnify the Indemnitee if or when
he is a party or is threatened to be made a party to any threatened, pending, or
completed action, suit, or proceeding, whether civil, criminal, administrative,
or investigative (other than an action by or in the right of the Company), by
reason of the fact that he is or was a Director, officer, employee or agent of
the Company or is or was serving at the request of the Company as a director,
trustee, officer, employee, member, manager or agent of another corporation,
domestic or foreign, nonprofit or for profit, a limited liability company, or a
partnership, joint venture, trust, or other enterprise, or by reason of any
action alleged to have been taken or omitted in any such capacity, against any
and all costs, charges, expenses (including without limitation fees and expenses
of attorneys and/or others; all such costs, charges and expenses being herein
jointly referred to as “Expenses”), judgments, fines, and amounts paid in
settlement, actually and reasonably incurred by the Indemnitee in connection
therewith, including any appeal of or from



--------------------------------------------------------------------------------

any judgment or decision, unless it is proved by clear and convincing evidence
in a court of competent jurisdiction that the Indemnitee’s action or failure to
act involved an act or omission undertaken with deliberate intent to cause
injury to the Company or undertaken with reckless disregard for the best
interests of the Company, and, with respect to any criminal action or
proceeding, if the Indemnitee had no reasonable cause to believe his conduct was
unlawful. The termination of any action, suit or proceeding by judgment, order,
settlement, or conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the Indemnitee did not satisfy
the foregoing standard of conduct to the extent applicable thereto.

(b) The Company shall indemnify the Indemnitee if or when he is a party, or is
threatened to be made a party, to any threatened, pending, or completed action,
suit, or proceeding by or in the right of the Company to procure a judgment in
its favor, by reason of the fact that the Indemnitee is or was a Director,
officer, employee or agent of the Company or is or was serving at the request of
the Company as a director, trustee, officer, employee, member, manager or agent
of another corporation, domestic or foreign, nonprofit or for profit, a limited
liability company, or a partnership, joint venture, trust, or other enterprise,
against any and all Expenses actually and reasonably incurred by the Indemnitee
in connection with the defense or settlement thereof or any appeal of or from
any judgment or decision, unless it is proved by clear and convincing evidence
in a court of competent jurisdiction that the Indemnitee’s action or failure to
act involved an act or omission undertaken with deliberate intent to cause
injury to the Company or undertaken with reckless disregard for the best
interests of the Company, except that no indemnification pursuant to this
Section 2(b) shall be made in respect of any action or suit in which the only
liability asserted against the Indemnitee is pursuant to Section 1701.95 of the
Ohio Revised Code (the “ORC”).

(c) Any indemnification under Section 2(a) or 2(b) (unless ordered by a court)
shall be made by the Company only as authorized in the specific case upon a
determination that indemnification of the Indemnitee is proper in the
circumstances because he has met the applicable standard of conduct set forth in
Section 2(a) or 2(b). Such authorization shall be made (i) by the Board of
Directors of the Company (the “Board”) by a majority vote of a quorum consisting
of Directors who were not and are not parties to or threatened with such action,
suit, or proceeding, or (ii) if such a quorum of disinterested Directors is not
available or if a majority of such quorum so directs, in a written opinion by
independent legal counsel (designated for such purpose by the Board) which shall
not be an attorney, or a firm having associated with it an attorney, who has
been retained by or who has performed services for the Company, or any person to
be indemnified, within the five years preceding such determination, or (iii) by
the shareholders of the Company (the “Shareholders”), or (iv) by the court in
which such action, suit, or proceeding was brought.

(d) To the extent that the Indemnitee has been successful on the merits or
otherwise, including without limitation the dismissal of an action without
prejudice, in defense of any action, suit, or proceeding referred to in
Section 2(a) or 2(b), or in defense of any claim, issue, or matter therein, he
shall be indemnified against Expenses actually and reasonably incurred by him in
connection therewith.

(e) Expenses actually and reasonably incurred by the Indemnitee in defending any
such action, suit, or proceeding shall be paid by the Company as they are
incurred in advance of the final disposition of such action, suit, or proceeding
under the procedure set forth in Section 4(b) hereof.

 

2



--------------------------------------------------------------------------------

(f) For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on the Indemnitee with respect to any employee benefit plan;
references to “serving at the request of the Company” shall include any service
as a Director, officer, employee, or agent of the Company which imposes duties
on, or involves services by, the Indemnitee with respect to an employee benefit
plan, its participants or beneficiaries; references to the masculine shall
include the feminine; references to the singular shall include the plural and
vice versa; and with respect to conduct by Indemnitee in his capacity as a
trustee, administrator or other fiduciary of any employee benefit plan of the
Company, if the Indemnitee acted in good faith and in a manner he reasonably
believed to be in the interest of the participants or beneficiaries of such
employee benefit plan, he shall be deemed to have acted in a manner “not opposed
to the best interests of the Company” as referred to herein.

(g) No amendment to the Amended Articles of Incorporation of the Company (the
“Articles”), or the Regulations shall deny, diminish, or encumber the
Indemnitee’s rights to indemnity pursuant to the Regulations, the Ohio Revised
Code (the “ORC”), or any other applicable law as applied to any act or failure
to act occurring in whole or in part prior to the date (the “Effective Date”)
upon which the amendment was approved by the Shareholders. In the event that the
Company shall purport to adopt any amendment to its Articles or Regulations or
take any other action, the effect of which is to deny, diminish, or encumber the
Indemnitee’s rights to indemnity pursuant to the Articles, the Regulations, the
ORC, or any such other law, such amendment shall apply only to acts or failures
to act occurring entirely after the Effective Date thereof.

3. Additional Indemnification. (a) Pursuant to Section 1701.13(E)(6) of the ORC,
without limiting any right which the Indemnitee may have pursuant to Section 2
hereof or any other provision of this Agreement or the Articles, the
Regulations, the ORC, any policy of insurance, or otherwise, but subject to any
limitation on the maximum permissible indemnity which may exist under applicable
law at the time of any request for indemnity hereunder and subject to the
following provisions of this Section 3(a), the Company shall indemnify the
Indemnitee against any amount which he is or becomes obligated to pay relating
to or arising out of any claim made against him because of any act, failure to
act, or neglect or breach of duty, including any actual or alleged error,
misstatement, or misleading statement, which he commits, suffers, permits, or
acquiesces in while acting in his capacity as a Director or an officer of the
Company. The payments which the Company is obligated to make pursuant to this
Section 3(a) shall include without limitation judgments, fines, and amounts paid
in settlement and any and all Expenses actually and reasonably incurred by the
Indemnitee in connection therewith including any appeal of or from any judgment
or decision; provided, however, that the Company shall not be obligated under
this Section 3(a) to make any payment in connection with any claim against the
Indemnitee:

 

  (i) to the extent of any fine or similar governmental imposition which the
Company is prohibited by applicable law from paying which results from a final,
nonappealable order; or

 

3



--------------------------------------------------------------------------------

  (ii) to the extent based upon or attributable to the Indemnitee having
actually realized a personal gain or profit to which he was not legally
entitled, including without limitation profit from the purchase and sale by the
Indemnitee of equity securities of the Company which are recoverable by the
Company pursuant to Section 16(b) of the Securities Exchange Act of 1934, or
profit arising from transactions in publicly traded securities of the Company
which were effected by the Indemnitee in violation of Section 10(b) of the
Securities Exchange Act of 1934, or Rule 10b-5 promulgated thereunder.

(b) A determination as to whether the Indemnitee shall be entitled to
indemnification under this Section 3(a) shall be made in accordance with
Section 4(a) hereof. Expenses incurred by the Indemnitee in defending any claim
to which this Section 3(a) applies shall be paid by the Company as they are
actually and reasonably incurred in advance of the final disposition of such
claim under the procedure set forth in Section 4(b) hereof.

4. Certain Procedures Relating to Indemnification. (a) For purposes of pursuing
his rights to indemnification under Section 3(a) hereof, the Indemnitee shall
(i) submit to the Board a sworn statement of request for indemnification
substantially in the form of Exhibit 1 attached hereto and made a part hereof
(the “Indemnification Statement”) averring that he is entitled to
indemnification hereunder; and (ii) present to the Company reasonable evidence
of all amounts for which indemnification is requested. Submission of an
Indemnification Statement to the Board shall create a presumption that the
Indemnitee is entitled to indemnification hereunder, and the Company shall,
within 60 calendar days after submission of the Indemnification Statement, make
the payments requested in the Indemnification Statement to or for the benefit of
the Indemnitee, unless (i) within such 60-calendar-day period the Board shall
resolve by vote of a majority of the Directors at a meeting at which a quorum is
present that the Indemnitee is not entitled to indemnification under
Section 3(a) hereof, (ii) such vote shall be based upon clear and convincing
evidence (sufficient to rebut the foregoing presumption), and (iii) the
Indemnitee shall have received within such period notice in writing of such
vote, which notice shall disclose with particularity the evidence upon which the
vote is based. The foregoing notice shall be sworn to by all persons who
participated in the vote and voted to deny indemnification. The provisions of
this Section 4(a) are intended to be procedural only and shall not affect the
right of Indemnitee to indemnification under Section 3(a) of this Agreement so
long as Indemnitee follows the prescribed procedure, and any determination by
the Board that Indemnitee is not entitled to indemnification and any failure to
make the payments requested in the Indemnification Statement shall be subject to
judicial review by any court of competent jurisdiction.

(b) For purposes of obtaining payments of Expenses in advance of final
disposition pursuant to Section 2(e) or the last sentence of Section 3(b), the
Indemnitee shall submit to the Company a sworn request for advancement of
Expenses substantially in the form of Exhibit 2 attached hereto and made a part
hereof (the “Undertaking”), averring that he has reasonably incurred actual
Expenses in defending an action, suit or proceeding referred to in Section 2(a)
or 2(b) or any claim referred to in Section 3(a), or pursuant to Section 7
hereof. The Indemnitee shall execute Part A of the Undertaking by which he
undertakes to: (i) repay such

 

4



--------------------------------------------------------------------------------

amount if it is proved by clear and convincing evidence in a court of competent
jurisdiction that the Indemnitee’s action or failure to act involved an act or
omission undertaken with deliberate intent to cause injury to the Company or
undertaken with reckless disregard for the best interests of the Company; and
(ii) reasonably cooperate with the Company concerning the action, suit,
proceeding or claim. In all cases, Indemnitee shall be eligible to execute Part
B of the Undertaking by which he undertakes to repay such amount if it
ultimately is determined that he is not entitled to be indemnified by the
Company under this Agreement or otherwise. In the event that the Indemnitee is
eligible to and does execute both Part A and Part B of the Undertaking, the
Expenses which are paid by the Company pursuant thereto shall be required to be
repaid by the Indemnitee only if he is required to do so under the terms of both
Part A and Part B of the Undertaking. Upon receipt of the Undertaking, the
Company shall thereafter promptly pay such Expenses of the Indemnitee as are
noticed to the Company in writing in reasonable detail arising out of the matter
described in the Undertaking. No security shall be required in connection with
any Undertaking.

5. Limitation on Indemnity. Notwithstanding anything contained herein to the
contrary, the Company shall not be required hereby to indemnify the Indemnitee
with respect to any action, suit, or proceeding that was initiated by the
Indemnitee unless (i) such action, suit, or proceeding was initiated by the
Indemnitee to enforce any rights to indemnification arising hereunder and such
person shall have been formally adjudged to be entitled to indemnity by reason
hereof, (ii) authorized by another agreement to which the Company is a party
whether heretofore or hereafter entered, or (iii) otherwise ordered by the court
in which the suit was brought.

6. Subrogation; Duplication of Payments. (a) In the event of payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and shall do everything that may be necessary to secure such rights, including
the execution of such documents necessary to enable the Company effectively to
bring suit to enforce such rights.

(b) The Company shall not be liable under this Agreement to make any payment in
connection with any claim made against Indemnitee to the extent Indemnitee has
actually received payment (under any insurance policy, the Regulations or
otherwise) of the amounts otherwise payable hereunder.

7. Fees and Expenses of Enforcement. It is the intent of the Company that the
Indemnitee not be required to incur the expenses associated with the enforcement
of his rights under this Agreement by litigation or other legal action because
the cost and expense thereof would substantially detract from the benefits
intended to be extended to the Indemnitee hereunder. Accordingly, if it should
appear to the Indemnitee that the Company has failed to comply with any of its
obligations under this Agreement or in the event that the Company or any other
person takes any action to declare this Agreement void or unenforceable, or
institutes any action, suit or proceeding to deny, or to recover from, the
Indemnitee the benefits intended to be provided to the Indemnitee hereunder, the
Company irrevocably authorizes the Indemnitee from time to time to retain
counsel of his choice, at the expense of the Company as hereafter provided, to
represent the Indemnitee in connection with the initiation or defense of any
litigation or other legal action, whether by or against the Company or any
Director, officer, shareholder, or other

 

5



--------------------------------------------------------------------------------

person affiliated with the Company, in any jurisdiction. Regardless of the
outcome thereof, the Company shall pay and be solely responsible for any and all
costs, charges, and expenses, including without limitation, fees and expenses of
attorneys and others, reasonably incurred by the Indemnitee pursuant to this
Section 7.

8. Merger or Consolidation. In the event that the Company shall be a constituent
corporation in a consolidation, merger, or other reorganization, the Company, if
it shall not be the surviving, resulting, or acquiring corporation therein,
shall require as a condition thereto that the surviving, resulting, or acquiring
corporation agree to assume all of the obligations of the Company hereunder and
to indemnify the Indemnitee to the full extent provided herein. Whether or not
the Company is the resulting, surviving, or acquiring corporation in any such
transaction, the Indemnitee shall also stand in the same position under this
Agreement with respect to the resulting, surviving, or acquiring corporation as
he would have with respect to the Company if its separate existence had
continued.

9. Nonexclusivity and Severability. (a) The rights to indemnification provided
by this Agreement shall not be exclusive of any other rights of indemnification
to which the Indemnitee may be entitled under the Articles, the Regulations, the
ORC or any other statute, any insurance policy, agreement, or vote of
shareholders or Directors or otherwise, as to any actions or failures to act by
the Indemnitee, and shall continue after he has ceased to be a Director,
officer, employee, or agent of the Company or other entity for which his service
gives rise to a right hereunder, and shall inure to the benefit of his heirs,
executors and administrators. In the event of any payment under this Agreement,
the Company shall be subrogated to the extent thereof to all rights of recovery
previously vested in the Indemnitee, who shall execute all instruments and take
all other actions as shall be reasonably necessary for the Company to enforce
such rights.

(b) Except as provided in Section 9(a), the rights to indemnification provided
by this Agreement are personal to Indemnitee and are non-transferable by
Indemnitee, and no party other than the Indemnitee is entitled to
indemnification under this Agreement.

(c) If any provision of this Agreement or the application of any provision
hereof to any person or circumstances is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.

10. Security. To ensure that the Company’s obligations pursuant to this
Agreement can be enforced by Indemnitee, the Company may, at its option,
establish a trust pursuant to which the Company’s obligations pursuant to this
Agreement and other similar agreements can be funded.

11. Notices. All notices and other communications hereunder shall be in writing
and shall be personally delivered or sent by recognized overnight courier
service (a) if to the Company, to the then-current principal executive offices
of the Company (Attention: General Counsel) or (b) if to the Indemnitee, to the
last known address of Indemnitee as reflected in the

 

6



--------------------------------------------------------------------------------

Company’s records. Either party may change its address or the delivery of
notices or other communications hereunder by providing notice to the other party
as provided in this Section 12. All notices shall be effective upon actual
delivery by the methods specified in this Section 12.

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, without giving effect to the
principles of conflict of laws thereof.

13. Modification. This Agreement and the rights and duties of the Indemnitee and
the Company hereunder may be modified only by an instrument in writing signed by
both parties hereto.

14. Prior Agreement. This Agreement amends and restates the Officer
Indemnification Agreement, dated as of                          (the “Prior
Agreement”), between the Company and the Indemnitee, which Prior Agreement
shall, without further action, be superseded as of the date first above written.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

CLEVELAND-CLIFFS INC By:        Name:   Title:

 

    Indemnitee

 

7



--------------------------------------------------------------------------------

Exhibit 1

INDEMNIFICATION STATEMENT

STATE OF                )

                                    ) SS:

COUNTY OF            )

I,                                 , being first duly sworn, do depose and say
as follows:

1. This Indemnification Statement is submitted pursuant to the Director and
Officer

Indemnification Agreement, dated                         ,                 ,
between Cleveland-Cliffs Inc, an Ohio corporation (the “Company”), and the
undersigned.

2. I am requesting indemnification against costs, charges, expenses (which may
include fees and expenses of attorneys and/or others), judgments, fines, and
amounts paid in settlement (collectively, “Liabilities”), which have been
actually and reasonably incurred by me in connection with a claim referred to in
Section 3(a) of the aforesaid Indemnification Agreement.

3. With respect to all matters related to any such claim, I am entitled to be
indemnified as herein contemplated pursuant to the aforesaid Indemnification
Agreement.

4. Without limiting any other rights which I have or may have, I am requesting
indemnification against Liabilities which have or may arise
out  of                                      
                                         
                                         
                                                                            

 

 

 

 

                                                                   
                                         
                                                              .

 

      [Signature of Indemnitee]

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this              day of                         ,         .

 

   

[Seal]

My commission expires the              day of                                 ,
                .



--------------------------------------------------------------------------------

Exhibit 2

UNDERTAKING

STATE OF                 )

                                    ) SS:

COUNTY OF            )

I,                                 , being first duly sworn, do depose and say
as follows:

1. This Undertaking is submitted pursuant to the Director and Officer

Indemnification Agreement, dated                         ,                 ,
between Cleveland-Cliffs Inc, an Ohio corporation (the “Company”) and the
undersigned.

2. I am requesting payment of costs, charges, and expenses which I have
reasonably incurred or will reasonably incur in defending an action, suit or
proceeding, referred to in Section 2(a) or 2(b) or any claim referred to in
Section 3(a), or pursuant to Section 8, of the aforesaid Indemnification
Agreement.

3. The costs, charges, and expenses for which payment is requested are, 
in general, all expenses related to                                     

 

 

                                                                   
                                         
                                         
                                                                              .

4. Part A1

I hereby undertake to (a) repay all amounts paid pursuant hereto if it is proved
by clear and convincing evidence in a court of competent jurisdiction that my
action or failure to act which is the subject of the matter described herein
involved an act or omission undertaken with deliberate intent to cause injury to
the Company or undertaken with reckless disregard for the best interests of the
Company and (b) reasonably cooperate with the Company concerning the action,
suit, proceeding or claim.

 

      [Signature of Indemnitee]

4. Part B

 

 

1 

The Indemnitee shall not be eligible to execute Part A of this Undertaking if,
at the time of the Indemnitee’s act or omission at issue, the Articles or the
Regulations of the Company prohibit such advances by specific reference to the
Ohio Revised Code (the “ORC”) Section 1701.13(E)(5)(a), or if the only liability
asserted against the Indemnitee is in an action, suit or proceeding on the
Company’s behalf pursuant to ORC Section 1701.95. In the event that the
Indemnitee is eligible to and does execute both Part A and Part B hereof, the
costs, charges and expenses which are paid by the Company pursuant hereto shall
be required to be repaid by the Indemnitee only if he is required to do so under
the terms of both Part A and Part B hereof.



--------------------------------------------------------------------------------

I hereby undertake to repay all amounts paid pursuant hereto if it ultimately is
determined that I am not entitled to be indemnified by the Company under the
aforesaid Indemnification Agreement or otherwise.

 

      [Signature of Indemnitee]

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this              day of                 ,         .

 

   

[Seal]

My commission expires the              day of                 ,         .